Hinman, J.
The sketch or map, offered in evidence by the defendant, was properly rejected by the court. It is true that it appears to have been made by a competent surveyor, judging from the fact that it was signed by him; but for what purpose, and on what occasion, does not appear; and whether it was made from any actual survey of the land, or the facts contained in it were collected from the contents of deeds and other documents, cann’ot be known. It could not have been made as a part of the acts of the distributors, in the progress of the distribution of Stephen Hoyt’s estate, because it was made, as appears by its date, nearly a year before that distribution was made. It cannot be said, therefore, that it was prepared in order to illustrate that distribution. Nor did it appear that it was made at the request of any person interested in that estate, or at the instance of any person who had any interest in the land of which it purported to be a description. It clearly could not be received as in the nature of an admission by any former proprietor of the land, because' it was not shown that any such proprietor ever had any knowledge of its existence ; and being found in the custody of a stranger, there could be no presumption that any former proprietor ever saw it, much less, that it was ever recognized as a correct map of the property. It was made by Mr. Taylor, and retained by him till his death, and is • found in the custody of his administrator. This is all there is to make it evidence. It might have been a mere private sketch, made only for the convenience of Mr. Taylor himself; but it is enough to say that it was in no way authenticated as a correct map of the land ; and it would be going further than we have any authority for doing to receive it as evidence in the case.
We do not therefore advise a new trial.
In this opinion the other judges concurred.
New trial not advised.